UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 31, 2013 IDT CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-16371 22-3415036 (State or other jurisdiction of Incorporation) (CommissionFile Number) (IRS Employer Identification No.) 520 Broad Street Newark, New Jersey (Address of principal executive offices) (ZipCode) Registrant’s telephone number, including area code: (973) 438-1000 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.01. Completion of Acquisition or Disposition of Assets. On July 31, 2013 (the “Distribution Date”), IDT Corporation (“IDT” or the “Registrant”) completed the spin-off of the common stock of Straight Path Communications Inc. (“SPCI”), which, prior thereto, was a wholly-owned subsidiary of IDT, to IDT’s stockholders.In the spin-off, IDT distributed its 100% interest in SPCI to IDT’s stockholders. Upon completion of the spin-off, IDT’s businesses consist primarily of IDT Telecom, as well as other interests and smaller operations, including IDT’s interests in Zedge and Fabrix. SPCI consists of Straight Path Spectrum, Inc. (formerly known as IDT Spectrum Inc.), and an 84.5% interest in Straight Path IP Group, Inc. (formerly known as Innovative Communications Technologies, Inc.). The spin-off of SPCI occurred by way of a pro rata distribution of SPCI Class A common stock and Class B common stock to IDT’s stockholders. In the distribution, on the Distribution Date, each IDT stockholder received one share of SPCI Class A common stock for every two shares of IDT Class A stock and one share of SPCI Class B common stock for every two shares of IDT Class B common stock, held on or about 5:00 p.m., Eastern Time, on July 25, 2013, the record date for the spin-off. Item9.01 Financial Statements and Exhibits. (b) Pro Forma Financial Information 2 IDT CORPORATION INDEX TO UNAUDITED PRO FORMA INFORMATION Page Pro Forma Consolidated Financial Statements – Basis of Presentation F-1 Pro Forma Consolidated Balance Sheetas of April 30, 2013 F-2 Pro Forma Consolidated Statement of Operations for the nine months ended April 30, 2013 F-3 Pro Forma Consolidated Statement of Operations for the year ended July31, 2012 F-4 Pro Forma Consolidated Statement of Operations for the year ended July31, 2011 F-5 Notes and Management’s Assumptions to Pro Forma Consolidated Financial Statements F-6 3 IDT CORPORATION PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS BASIS OF PRESENTATION (unaudited) The pro forma consolidated balance sheet as of April 30, 2013, and the pro forma consolidated statements of operations for the nine months ended April 30, 2013 and for the years ended July 31, 2012 and 2011 are based on the historical financial statements of the Registrant. The pro forma condensed balance sheet as of April 30, 2013, is presented as if the disposition of SPCI, as described in item 2.01 of this Form 8-K occurred in its entirety on April 30, 2013.As set forth in Item 2.01 of this Form 8-K, as of July 31, 2013 such disposition has been consummated. The pro forma consolidated statements of operations for the nine months ended April 30, 2013 and for the years ended July 31, 2012 and 2011, are presented as if the disposition of SPCI occurred on August1, 2010. The pro forma consolidated financial statements should be read in conjunction with the historical financial statements and notes related thereto appearing in the Registrant’s Form 10-K for the years ended July 31, 2012 and 2011. Preparation of the pro forma information was based on assumptions considered appropriate by the Registrant’s management. The pro forma financial information is unaudited and is not necessarily indicative of the results which would have occurred if the disposition described above had been consummated on August1, 2010 for the pro forma consolidated statements of operations and on April 30, 2013 for the pro forma consolidated balance sheet, nor does it purport to represent the financial position and the results of operations for future periods. In management’s opinion, all adjustments necessary to reflect the effects of the disposition of SPCI have been made. F-1 IDT CORPORATION PRO FORMA CONSOLIDATED BALANCE SHEET AS OF APRIL 30, 2013 (in thousands) (unaudited) Historical Pro forma adjustments Pro forma ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ ) (A) $ Restricted cash and cash equivalents – short-term Marketable securities Trade accounts receivable, net ) (B) Prepaid expenses Deferred income tax assets, net – current portion Other current assets ) (B) TOTAL CURRENT ASSETS Property, plant and equipment, net Goodwill Other intangibles, net Investments Restricted cash and cash equivalents – long-term Deferred income tax assets, net – long-term portion Other assets ) (B) TOTAL ASSETS $ $ LIABILITIES AND EQUITY CURRENT LIABILITIES: Trade accounts payable $ $
